Citation Nr: 1028606	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant, the Veteran's son, and daughter


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955.  He died in June 2008.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held before the undersigned in May 2010.  A 
transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008.  As reflected in the Death 
Certificate, the cause of his death was metastatic esophagus 
cancer; no other significant conditions contributing to death 
were listed.

2.  At the time of the Veteran's death, service connection was in 
effect for depressive disorder, tinnitus, and bilateral hearing 
loss.  

3.  The competent evidence of record establishes that the service 
connected depressive disorder contributed substantially or 
materially to cause the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 
3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on this matter; any 
notice defect or duty to assist failure is harmless. 

Discussion

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to metastatic esophagus cancer.  

Following service, a December 2004 VA posttraumatic stress 
disorder (PTSD) examination established a diagnosis of depressive 
disorder, secondary to the Veteran's military experiences.  A 
February 2005 rating decision granted service connection for 
depressive disorder and assigned a 30 percent disability rating 
effective July 21, 2004.  

The Veteran died on June [redacted], 2008.  His death certificate lists 
metastatic esophagus cancer as the immediate cause of death.  
There are no other contributing conditions listed.  

In two July 2008 letters, the Veteran's primary care physician, 
Dr. C. M. T., stated that at the time the Veteran started having 
increasing problems with depressive disorder, he began to have a 
multiplicity of medical problems including shoulder pain, blood 
clots, and esophageal cancer.  Dr. C. M. T. further stated that 
there seemed to be a temporal connection between the onset of his 
depressive symptoms and the deterioration in the Veteran's 
physical condition.  Finally, the doctor reported that the 
Veteran's depression worsened with the spread of his cancer and 
it was more likely than not the Veteran's depressive state was 
the underlying and/or contributing condition in his outlook and 
will to survive the diagnosis of cancer and demise.  

In a May 2010 letter, Dr. C. M. T. reported that he had treated 
the Veteran since 1990.  He referred to his previous letters 
reflecting that the Veteran began having multiple medical 
problems at the time he developed depressive disorder and PTSD.  
Furthermore, the doctor opined that the underlying depressive 
disorder and PTSD clearly contributed to the deterioration of the 
Veteran's physical condition, and that prior to that time the 
Veteran had been relatively healthy with minimal medical 
problems.  

In a May 2010 letter, J. R. T., Ph.D., reported that after 
reviewing the Veteran's VA and private treatment records, the 
Veteran was not only experiencing the service connected 
depression but with the underlying cause likely PTSD secondary to 
his traumatic combat experiences.  The doctor next reported that 
an article in the 1997 PTSD Journal of Clinical Psychiatry 
concluded that individuals with chronic PTSD develop chronic 
psychobiological dysregulation and that there were profound and 
persistent alterations in physiological reactivity and stress 
hormone secretion in people with PTSD.  Additionally, many 
chronic PTSD patients have multiple physical symptoms related to 
altered immune function.  The doctor further opined that based on 
his 25 years of PTSD research, treatment, and assessment it was 
more likely than not that the Veteran's death from metastatic 
esophageal cancer was secondary to his severe depression and PTSD 
which significantly contributed to his depressed immune system 
response.  

At the May 2010 Board hearing, the appellant testified that the 
Veteran was diagnosed with cancer in the fall of 2006, shortly 
after he had begun treatment for his depression.  She further 
testified that he had to alter his cancer treatment because of 
the medication he was taking to treat his depression.  
Additionally, she continued to assert her belief that the 
Veteran's immune system and will to fight his cancer were 
compromised by his service connected-depression.  Therefore, she 
contended that because of the depression he was unable to fight 
off the cancer and ultimately his depression was a contributing 
factor in his death.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312; 38 U.S.C.A. § 1310.  
When it is determined that a veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 
101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The appellant contends that the Veteran's depressive disorder 
resulted in his body being unable to fight the metastatic cancer 
that resulted in his death.

The Board finds that the evidence supports the conclusion that 
the service-connected depressive disorder resulted in 
debilitating effects and general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of the metastatic esophageal cancer that 
precipitated his death.  

There are two medical opinions of record, both of which are 
supported by reasonable rationales consistent with the medical 
evidence of record, that support the contention that the 
Veteran's service-connected depression was a contributing cause 
to his death from metastatic esophageal cancer.  Dr. C. M. T. 
reported a temporal connection with the onset of the Veteran's 
depressive symptoms and the deterioration in his physical 
condition.  Additionally, Dr. J. R. T. stated that many chronic 
PTSD patients have multiple physical symptoms related to altered 
immune function.  Both Dr. C. M. T. and Dr. J. R. T. opined that 
the Veteran's death from metastatic esophageal cancer was a 
causal result or contributed to by his service-connected 
depression.  Moreover, while the Veteran is not service-connected 
for PTSD, Dr. J.R.T.'s letter clearly demonstrated that the 
depression associated therewith, which is service-connected here, 
would contribute to the cause of the Veteran's death by, in 
essence, weakening his immune system.

The Board notes that there are no medical opinions or evidence 
that contradicts the opinions in support of the appellant's 
position.  Accordingly, based on the evidence of record, the 
Board finds that the service-connected depressive disorder was a 
contributory cause of death and service connected is therefore 
granted.  

Therefore in light of the foregoing, competent and probative 
evidence reasonably establishes that a service-connected 
disability caused the death of the Veteran.  The claim must be 
granted.  The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.
  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


